DETAILED ACTION
This office action is in response to the arguments filed on 1/28/2021.
Acknowledgement
The arguments filed on 1/28/2021, responding to the office action mailed 1/7/2021, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-14, 21 22, 24 and 26-28. Claims 15-20, 23 and 25 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/7/2016. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-14, 21 22, 24 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-14, 21 22, 24 and 26-28 have been fully considered and are persuasive.  The rejection of claims 1-14, 21 22, 24 and 26-28 have been withdrawn and the application is allowable for the reasons set forth below. 
As noted in the application, the claimed invention of claim 1 requires a method of forming a package assembly, comprising forming a first dielectric layer over a carrier substrate, forming a first portion of a conductive through-via through the first dielectric layer, wherein the first portion includes a first set of opposing sidewall surfaces embedded within the first dielectric layer, after forming the first portion of the conductive 
The combination of Pan (US 2014/0131858) in view of Cheng (US 2016/0049363) and in further view of Kaneko (US 9,313,904) show most aspects of the present invention. However, the combination of references fail to show method steps of treating the second portion of the conductive through-via with a first chemical, thereby roughening the second set of opposing sidewall surfaces of the second portion of the conductive through-via while the first set of opposing sidewall surfaces of the first portion of the conductive through-via are protected by the first dielectric layer physically contacting the first portion of the conductive through-via.
Further, with respect to claim 10, the claimed invention requires a method of forming a package assembly, comprising: forming a first dielectric layer over a carrier substrate; forming a first conductive line over the first dielectric layer; performing a first treatment process on the first conductive line with a first chemical, thereby roughening surfaces of the first conductive line, forming a second dielectric layer over and in direct contact with the first conductive line; forming a first portion of a conductive through-via through the second dielectric layer, wherein the first portion of the conductive through-via has a first set of opposing exterior sidewall surfaces that are embedded within the second dielectric layer, wherein the first portion of the conductive through-via is in direct 
The combination of Pan (US 2014/0131858) in view of Cheng (US 2016/0049363) and in further view of Kaneko (US 9,313,904) show most aspects of the present invention. However, the combination of references fail to show method steps of performing a second treatment process on the second portion of the conductive through- via with a second chemical, thereby roughening the second set of opposing exterior sidewall surfaces of the second portion of the conductive through-via while the first set of opposing exterior sidewall surfaces of the first portion of the conductive through-via are protected by the second dielectric layer physically contacting the first portion of the conductive through-via, the second treatment process being different than the first treatment process.
Lastly, with respect to claim 21, the claimed invention requires a method of forming a package assembly, comprising: depositing a first dielectric layer over a carrier substrate; forming a conductive line over the first dielectric layer; depositing a second dielectric layer over the conductive line and in direct contact with the conductive line; forming a first portion of a conductive through-via through the second dielectric layer, wherein the first portion includes a first width and a first set of opposing sidewall 
The combination of Pan (US 2014/0131858) in view of Cheng (US 2016/0049363) and in further view of Kaneko (US 9,313,904) show most aspects of the present invention. However, the combination of references fail to show method steps of wherein the second portion includes a second width greater than the first width and a second set of opposing sidewall surfaces above the second dielectric layer; treating the second portion of the conductive through-via with an inorganic acid, thereby roughening the second set of opposing sidewall surfaces of the second portion of the conductive through-via while the first set of opposing sidewall surfaces of the first portion of the conductive through-via are protected by the second dielectric layer physically contacting the first portion of the conductive through-via.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; method steps of treating the second portion of the conductive through-via with a first chemical, thereby roughening the second set of opposing sidewall surfaces of the second portion of the conductive through-via while the first set of opposing sidewall surfaces of the first portion of the 
In regards to claim 10; method steps of performing a second treatment process on the second portion of the conductive through- via with a second chemical, thereby roughening the second set of opposing exterior sidewall surfaces of the second portion of the conductive through-via while the first set of opposing exterior sidewall surfaces of the first portion of the conductive through-via are protected by the second dielectric layer physically contacting the first portion of the conductive through-via, the second treatment process being different than the first treatment process
In regards to claim 21; method steps of wherein the second portion includes a second width greater than the first width and a second set of opposing sidewall surfaces above the second dielectric layer; treating the second portion of the conductive through-via with an inorganic acid, thereby roughening the second set of opposing sidewall surfaces of the second portion of the conductive through-via while the first set of opposing sidewall surfaces of the first portion of the conductive through-via are protected by the second dielectric layer physically contacting the first portion of the conductive through-via
Therefore, this application is in condition for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814